Per Curiam:
The order appealed from is modified so as to require the defendant, a corporation, to be examined, and that for that purpose Edward E. Parsonage, as general manager, secretary and director thereof, appear and be examined. As so modified the order is affirmed, with ten dollars costs and disbursements to the respondent. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, J J. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to respondent. Order to be settled on notice.